RESOLUTIONS AMENDING THE WALGREEN CO.

RESTRICTED PERFORMANCE SHARE PLAN



 

WHEREAS, under Subsection 10.1 of the Walgreen Co. Restricted Performance Share
Plan (herein called the "Plan"), the Board of Directors of this Company reserved
the right to amend the Plan, and

WHEREAS, the Board of Directors has determined that certain clarifying changes
are desirable, and

WHEREAS, a form of amendment entitled

Walgreen Restricted Performance Share Plan

Amendment No. 5

has this day been presented to this meeting.

NOW THEREFORE, be it resolved, that the form of amendment of the plan this day
presented to this meeting be and is hereby approved, and that said amendment be
and is hereby adopted effective October 9, 1996.

 

I.

 

Subsection 4.2 of the Plan shall be amended to read as follows:

"4.2 Stock Splits/Stock Dividends. In the event of any change in the outstanding
Shares of the Company by reason of a stock dividend, recapitalization, merger,
consolidation, split-up, combination, exchange of Shares, or the like, the
aggregate number of and class of Shares that may be issued pursuant to any
provision of this Plan that is expressed in terms of a specified number of
Shares or that may be issued pursuant to any grant hereunder may be
appropriately adjusted by the Committee, whose determination shall be
conclusive."

BE IT FURTHER RESOLVED, that the Secretary or any Assistant Secretary of this
Company be and hereby is directed to sign a copy of the form of amendment
presented to this meeting for the purpose of identifying it and file such copy
so identified with the papers relating to this meeting.

In all other respects, except as otherwise set forth, the Plan shall remain in
force and effect.

* * * * * *

